Citation Nr: 0530339	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-24 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, claimed as secondary to service-connected palsy 
of the left axillary nerve.

2.  Entitlement to an earlier effective date prior to January 
22, 1999, for a grant of service connection for major 
depression.

3.  Entitlement to an initial evaluation greater than 30 
percent for major depression from January 22, 1999 to 
December 17, 2003.

4.  Entitlement to an evaluation greater than 50 percent for 
major depression from December 18, 2003.

5.  Entitlement to an increased evaluation greater than 40 
percent for palsy of the left axillary nerve (minor upper 
extremity) with C5 and C6 nerve root dysfunction, from 
January 24, 1992 to January 21, 1999.

6.  Entitlement to an increased evaluation greater than 60 
percent for palsy of the left axillary nerve (minor upper 
extremity) with C5 and C6 nerve root dysfunction, from 
January 22, 1999.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in June 1992, July 
1999, and March 2000 by the Wilmington, Delaware, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In August 2005, the veteran appeared before the undersigned 
Veterans' Law Judge at a Travel Board hearing.




FINDINGS OF FACT

1.  A chronic cervical spine disability did not have its 
onset during active duty.

2.  The veteran filed his original claim for VA compensation 
for a psychiatric disability on January 22, 1999.

3.  For the period from January 22, 1999 to December 17, 
2003, the veteran's major depression was primarily manifested 
by occasional decreases in work efficiency due to depression 
and impaired sleep and appetite.

4.  For the period commencing on December 18, 2003, the 
veteran's major depression is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships).

5.  For the period from January 24, 1992 to January 21, 1999, 
the veteran's palsy of the left axillary nerve (minor upper 
extremity) with C5 and C6 nerve root dysfunction was 
manifested by severe incomplete paralysis with significant 
atrophy of the deltoid muscle and marked weakness of grip in 
the left hand.

6.  As of January 22, 1999, the veteran's palsy of the left 
axillary nerve (minor upper extremity) with C5 and C6 nerve 
root dysfunction is manifested by complete paralysis.


CONCLUSIONS OF LAW

1.  A chronic cervical spine disability was not incurred, nor 
is presumed to have been incurred in military service and is 
not proximately related to a service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2005).   

2.  The criteria for an effective date prior to January 22, 
1999, for the grant of service connection for major 
depression have not been met.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2005).  

3.  The criteria for an initial evaluation greater than 30 
percent for major depression from January 22, 1999 to 
December 17, 2003 have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2005).

4.  The criteria for an evaluation greater than 50 percent 
for major depression from December 18, 2003 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2005).

5.  The criteria for an evaluation greater than 40 percent 
for palsy of the left axillary nerve (minor upper extremity) 
with C5 and C6 nerve root dysfunction from January 24, 1992 
to January 21, 1999 have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §  4.124a, Diagnostic Code 8510 
(2005).

6.  The criteria for the maximum evaluation of 60 percent for 
palsy of the left axillary nerve (minor upper extremity) with 
C5 and C6 nerve root dysfunction have been met as of January 
22, 1999.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§  4.124a, Diagnostic Code 8510 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in September 2001, in which it provided 
the veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been notified of the evidence and information necessary 
to substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.


Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2005).

Service connection for cervical spine disability, 
claimed as secondary to service-connected palsy of the left 
axillary nerve.

The veteran's service medical records show normal findings 
with regard to his neck and cervical spine on enlistment 
examination in May 1970 and separation examination in April 
1973, with no showing of treatment for complaints relating to 
his neck or cervical spine during active duty.  He was 
discharged from military service in June 1973.

Post-service medical records show that the veteran received 
treatment from VA in August 1975 for complaints of cervical 
pain following his involvement in a motor vehicle accident.  
Examination revealed a full range of cervical motion and no 
neurological defects.  He was diagnosed with resolving 
cervical strain.

VA examination reports dated in November 1973, October 1975, 
January 1976, and December 1977 show no abnormal findings or 
complaints relating to the veteran's neck or cervical spine.  
Although the veteran reported having neck symptoms during VA 
examination in June 1992, range of motion of his cervical 
spine was normal.

In January 1999, the veteran filed a claim for VA 
compensation for a cervical spine disability that he claimed 
was related to his service-connected palsy of the left 
axillary nerve.  Although a VA physician noted on examination 
in October 2001 that the veteran "may have cervical disc 
displacement secondary to the original injury" that resulted 
in palsy of his left axillary nerve, subsequent MRI 
examination in November 2001 revealed no cord compression or 
disc herniation.  The only diagnosis presented in the records 
is subjective complaints of mild cervical spine tenderness.

The transcript of an August 2005 hearing before the 
undersigned traveling Veterans Law Judge shows, in pertinent 
part, that the veteran testified to having recurrent neck 
pain which was treated with anti-inflammatory medication.  
The veteran believed that this symptom was related to his 
service-connected palsy of the left axillary nerve.  
According to the veteran's statements, his treating 
physicians were unable to detect any pathology on objective 
examination that could explain his complaints of neck pain.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2005).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2005)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005). 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).

Applying the facts of the case to the issue on appeal, the 
Board finds that the objective evidence does not support the 
veteran's claim for service connection for a chronic cervical 
spine disability.  His service medical records do not show 
treatment for any complaints related to his neck or cervical 
spine.  Post-service medical records also do not show onset 
of a chronic degenerative arthritic disability affecting the 
veteran's cervical spine that was disabling to a compensable 
degree within one year following his separation from active 
duty in June 1973, such that service connection on a 
presumptive basis could be granted.  See 38 C.F.R. §§ 3.307, 
3.309.  Furthermore, although the evidence shows current 
treatment for subjective complaints of neck pain, there is no 
opinion that definitively links this pain to any objective 
diagnosis that, in turn, has been associated with either the 
veteran's period of active duty or his service-connected 
disabilities.  In other words, except for the veteran's 
beliefs, there has been no medical opinion relating the 
claimed cervical spine disorder to any other the veteran's 
service-connected disabilities.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Although the appellant is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In the case of Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), the United States Court of Appeals for Veterans 
Claims held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Thereafter, in the case of 
Sanchez-Benitez v. Principi, No. 00-7099 (Fed. Cir. Aug. 3, 
2001), the Federal Circuit Court dismissed the contention 
that a veteran suffering from pain, but who does not allege 
that the pain is attributable to an alleged in-service injury 
or disease, nevertheless, can mount a claim for disability 
because of the pain.  The Federal Circuit Court's holding was 
that a veteran, absent a disease or injury incurred during 
service, cannot satisfy the basic compensation statutes found 
in 38 U.S.C. §§ 1110 and 1131.  Thus, in view of the 
foregoing discussion, the veteran's claim for service 
connection for a cervical spine disability must be denied.

Entitlement to an earlier effective date prior to January 22, 
1999, 
for a grant of service connection for major depression.

By rating decision of March 2000, the veteran was granted 
service connection for major depression as secondarily 
related to the service-connected palsy of his left axillary 
nerve, with the award being effective January 22, 1999.  The 
veteran's essential contention is that he struggled with 
depression well before January 22, 1999, and therefore is 
entitled to have an earlier effective date for payment of VA 
compensation for this psychiatric disability.

A review of the veteran's claims file shows that he was found 
to have an immature personality in June 1972.  However, no 
acquired psychiatric disorder was noted during active duty or 
on VA medical examinations conducted in November 1973, 
October 1975, January 1976, and December 1977.  Although he 
complained of having feelings of depression during a VA 
medical examination conducted in May 1992, it was noted that 
his behavior, comprehension and coherence of responses were 
appropriate.  He was not diagnosed with a psychiatric 
disorder.  Thereafter, the claims file shows no activity 
regarding a claim for VA compensation for a psychiatric 
disability until January 22, 1999, the date that VA received 
a formal claim for service connection for depression.  The 
subsequent award of VA compensation was made effective from 
this date.

The effective date of an award for disability compensation 
for a veteran shall be the day following the date of 
discharge or release from active service if the application 
for compensation is received within one year from such date 
of discharge or release.  Otherwise, the effective date of an 
award based on an original claim for compensation shall not 
be earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a), (b)(1).

Correct application of the aforementioned law and regulations 
supports the effective date of January 22, 1999, for the 
award of service connection for major depression, as this was 
the date of receipt of the veteran's original claim for VA 
compensation for a psychiatric disability.  There is no 
indication in the history of the claim that he applied for 
service connection for a psychiatric disability prior to 
January 22, 1999, following his release from active duty in 
June 1973.  In view of the foregoing discussion, an effective 
date earlier than January 22, 1999, for a grant of service 
connection for major depression is not warranted and the 
appeal with regard to this issue is denied.  38 U.S.C.A. 
§5110; 38 C.F.R. §3.400.

Entitlement to an initial evaluation greater than 30 percent 
for 
major depression from January 22, 1999 to December 17, 2003.

The Board notes that this case is based on an appeal of a 
March 2000 RO decision, which had granted the veteran service 
connection for major depression effective from January 22, 
1999, the date on which he filed his claim for service 
connection for this specific disability.  Consideration must 
therefore be given regarding whether the case warrants the 
assignment of separate ratings for his service-connected 
psychiatric disability for separate periods of time, from 
January 22, 1999, to the present, based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Major depression is rated under the criteria contained in 38 
C.F.R. § 4.130, Diagnostic Code 9434.  The veteran contends 
that he is entitled to an evaluation greater than 30 percent 
for major depression for the period from January 22, 1999 to 
December 17, 2003.  

Total occupational and social impairment, due to such 
symptoms as:
 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name
10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
70 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
50
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:
30
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events)

38 C.F.R. § 4.130, (General Formula), Diagnostic Code 9434 
(2005)

The evidence pertaining to the level of impairment produced 
by the veteran's major depression for the period from January 
22, 1999 to December 17, 2003 includes the report of a 
private psychiatric assessment conducted in January 1999, 
which shows that on mental status examination the veteran 
appeared depressed.  The examiner noted that the veteran had 
a restricted range of affect.  His symptoms that were 
associated with depression included sleep disturbance, poor 
appetite, fluctuating weight related to his diminished 
appetite, loss of interest in the world around him, total 
anhedonia, daily bouts of depression, low personal energy, 
evidence of psychomotor retardation, pessimism about his own 
future, and occasional suicidal ideation.  The pertinent 
diagnosis was major depression.  Although he was able to work 
a full-time job as an automobile mechanic, his job 
accommodated his physical disability from left axillary nerve 
palsy.  The examiner believed that a normal person would not 
be able to retain employment if beset with the level of 
impairment experienced by the veteran.  This assessment 
included impairment related to a diagnosis of post-traumatic 
stress disorder.  (The remainder of the report discusses 
symptoms related to post-traumatic stress disorder (PTSD), 
which is not a service-connected disability nor an issue on 
appeal at the present time.)  

The report of a December 1999 VA psychiatric examination 
shows that the veteran was employed in a full-time job and 
was able to perform the daily activities of living.  He drove 
himself to the examination and was punctual when he appeared 
for the psychiatric interview.  His complaints, as they 
pertained to depression, included disturbed sleep, low energy 
and motivation, and episodes of intense sadness with 
tearfulness.  He denied having suicidal ideation.  On mental 
status examination he was casually dressed, neat in 
appearance, and neatly groomed.  Was in no acute distress and 
was alert and oriented in all spheres.  His mood was 
depressed and his affect was restricted.  His speech pattern 
was slow but clear, relevant, and coherent.  His 
concentration and memory was intact and he displayed adequate 
insight and judgment.  There was no evidence of a thought 
disorder and he was competent to manage his own funds.  The 
examiner remarked that the veteran was "clearly a person who 
does not feel good about himself."  The pertinent diagnosis 
was recurrent major depression.  His Global Assessment of 
Functioning (GAF) score was 52, which indicated moderate 
psychiatric symptoms or moderate difficulty in social and 
occupational functioning (i.e., few friends, conflicts with 
peers or co-workers) according to the Diagnostic and 
Statistical Manual, 4th Edition (DSM-IV) of the American 
Psychiatric Association.  In a March 2000 addendum to the 
December 1999 report, the examiner stated that the veteran's 
PTSD and depression were two separate and distinct diagnoses, 
and that his depression was a reaction to his military 
service, his service-connected left axillary nerve palsy, low 
self esteem, failed marriage, taunting from his co-workers 
because of his nerve palsy, lack of promotion at work, and 
social anxiety.  The GAF score of 52 reflected the combined 
impairment imposed by both PTSD and major depression. 

VA outpatient treatment reports dated 2000 - 2002 show that 
the veteran received ongoing counseling and pharmacotherapy 
to treat his depression.  The records indicate that the 
diagnosis of PTSD was ruled out in September 2000.  The 
veteran reported that he had earned a baccalaureate degree in 
anticipation of keeping his career options open in the event 
that he would become unable to continue working in his career 
as an automobile mechanic.

The report of a VA psychiatric evaluation conducted in 
October 2001 shows that the veteran complained of problems 
getting along with his co-workers because they teased him 
about his disabled left upper extremity.  He felt unhappy 
usually when others were "fussing with (him)" but otherwise 
was in no acute distress.  He worked full-time during the 
week.  At the time, he was involved in a relationship with a 
woman who lived with him.  He reported that he was able to 
engage in social activities outside of the home.  He reported 
having adequate appetite although he continued to have 
sleeping problems.  He used psychotropic medication to 
control his psychiatric symptoms.  On mental status 
examination, the examiner noted that the veteran had very 
little to say to indicate that he had any serious degree of 
depression.  The examiner noted that in September 2000, the 
diagnosis of PTSD was rejected and he concurred with this 
determination.  The diagnosis presented was mild depression 
and the examiner did not believe it represented a major 
depressive disorder but rather a dysthymic disorder.  The 
examiner assessed the veteran with a GAF score of 70, 
indicating that he functioned relatively well in his 
occupational and social spheres and experienced only minimal 
symptoms.  He was deemed to be competent to handle his own 
funds. 

Correspondence dated December 18, 2003, from the veteran's 
employer shows that he was deemed by his superiors to have no 
longer been able to fulfill his duties as an automotive 
mechanic due to his physical disabilities and was assigned to 
a lower full-time position in the organization with less 
responsibilities and a reduction in pay.  The veteran has 
indicated in statements presented in support of his claim 
that his psychiatric symptoms worsened at around this time.

Applying the facts of the case to the rating criteria, the 
Board finds that the overall level of impairment imposed upon 
the veteran by his service-connected major depression more 
closely approximates the criteria for a 30 percent evaluation 
for the period from January 22, 1999 to December 17, 2003.  
Looking longitudinally at the objective medical evidence for 
this period, the overall picture presented is of an 
individual who experiences an occasional decrease in work 
efficiency due to depression and impaired sleep and appetite, 
but was able to hold a full-time job, have a meaningful 
interpersonal relationship with another individual, engage in 
social activities outside of his home, and maintain a pattern 
of routine behavior and self-care.  The Board does not see 
evidence that the veteran's depressive symptoms more closely 
approximates the criteria for a 50 percent evaluation, as he 
does not display a sustained flattened affect, speech 
abnormalities, panic attacks, difficulty in understanding 
complex commands, impairment of his short- and long-term 
memory, impaired judgment, impaired abstract thinking, 
sustained disturbances of motivation and mood, or sustained 
difficulty in establishing and maintaining effective work and 
social relationships.  In this regard, the veteran was able 
to obtain a baccalaureate degree and was able to maintain 
full-time employment, indicating that he still was able to 
maintain a sufficient level of self-motivation and individual 
drive to function in an occupational arena.  Therefore, the 
Board finds that the evidence does not warrant the assignment 
of an initial evaluation higher than 30 percent for major 
depression for the period from January 22, 1999 to December 
17, 2003.

(d.)  Entitlement to an evaluation greater than 50 percent 
for major depression from December 18, 2003.

From December 18, 2003 onwards, the evidence indicates that 
the veteran experienced a notable decrease in his 
occupational efficiency due to his depression that resulted 
in his having to accept a demotion with reduced duties and 
pay at his place of employment, although he was still able to 
work in a full-time capacity.  The report of a VA psychiatric 
examination conducted in June 2004 shows that the veteran 
complained of some estrangement from his children and 
problems communicating effectively in his current marriage.  
On mental status examination, he was oriented on all spheres 
and was cooperative with the examiner and maintained eye 
contact with him.  Some psychomotor retardation was observed 
that was attributed to a prior head injury.  He did not have 
any hallucinations or delusions.  He admitted to having 
transient homicidal and suicidal thoughts in the past, but 
with no current thoughts or plans.  He was able to manage his 
own basic activities of daily living.  There was a tendency 
towards obsessiveness, but no ritualistic behavior was 
observed.  There were no indications of panic attacks 
afflicting the veteran.  His mood was sad and he had impaired 
impulse control if provoked.  The diagnosis was moderate 
recurrent major depressive disorder with a GAF score of 55, 
indicating moderate psychiatric symptoms or moderate 
difficulty in social and occupational functioning (i.e., few 
friends, conflicts with peers or co-workers).  The examiner 
noted that the veteran's occupational and social functioning 
had deteriorated since prior VA examinations and he had lost 
interest in participating in former pleasurable hobbies and 
activities.  He had been withdrawing and isolating himself 
socially and had ongoing difficulties with his co-workers at 
his place of employment but was capable of continuing to 
work.

At a hearing before the undersigned Veterans Law Judge in 
August 2005, the veteran testified, in pertinent part, that 
he was depressed as a result of his loss of use of his left 
arm, the limitations his disability imposed on his career as 
a mechanic, and its physical unattractiveness.  He stated 
that he was subjected to much ridicule at his workplace 
because of his paralyzed left arm and this further 
contributed to his feelings of depression.

The Board finds that the 50 percent evaluation assigned for 
the veteran's major depression for the period commencing on 
December 18, 2003, adequately compensates him for the present 
state of social and occupational impairment imposed by this 
psychiatric disability.  However, the evidence does not 
indicate that his major depression is manifested by a level 
of impairment that warrants a 70 percent evaluation.  The 
evidence does not indicate that his major depression produces 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech abnormalities, panic attacks or 
depression so severe as to affect his ability to function 
independently, appropriately and effectively in his daily 
activities of living, spatial disorientation, or neglect of 
his personal appearance and hygiene.  Although there is 
evidence of impaired impulse control if the veteran was 
provoked, along with some degree of difficulty in adapting to 
stressful circumstances in a work setting and social 
isolation, the Board does not find that these symptoms more 
closely approximate the criteria for a 70 percent evaluation.  
The veteran is still able to work on a full-time basis and 
maintain his current marital relationship, and his present 
deficits in his ability to function in the social and 
occupational spheres of his life are adequately addressed in 
the 50 percent evaluation currently assigned.  In view of the 
foregoing discussion, his claim for an evaluation higher than 
50 percent for major depression for the period commencing on 
December 18, 2003 is therefore denied.

Entitlement to an increased evaluation greater than 40 
percent for
palsy of the left axillary nerve (minor upper extremity) with 
C5 and C6 nerve root dysfunction, from January 24, 1992 to 
January 21, 1999.

The veteran's service medical records show that he developed 
palsy of his left axillary nerve from injuries sustained in 
an accidental fall.  In a March 1974 rating decision, he was 
granted service connection for this disability.  It is 
currently diagnostically rated as palsy of the left axillary 
nerve (minor upper extremity) with C5 and C6 nerve root 
dysfunction.  The current appeal stems from a June 1992 
rating decision and a subsequent rating decision dated in 
July 1992 that awarded an increased evaluation, from 30 
percent to 40 percent, for this neurological disability, 
effective January 24, 1992.  Several years later, in a July 
1999 rating decision, the disability evaluation was increased 
to 60 percent, effective January 22, 1999.

The veteran's palsy of the left axillary nerve (minor upper 
extremity) with C5 and C6 nerve root dysfunction is rated 
under the criteria contained in 38 C.F.R. § 4.124a, 
Diagnostic Code 8510, which applies to neurological 
impairment of the upper radicular group (fifth and sixth 
cervicals).  

851
0
Paralysis of:
Majo
r
Mino
r

Complete; all shoulder and elbow movements 
lost or severely affected, hand and wrist 
movements not affected
70
60

Incomplete:

  Severe
50
40

  Moderate
40
30

  Mild
20
20
38 C.F.R. § 4.124a, Diagnostic Code 8510 (2005)

The objective medical evidence for the period from January 
24, 1992 to January 21, 1999 shows, in summary, that during 
the May 1992 VA medical examination, the veteran complained 
of being unable to use his left arm above the level of his 
head.  Although he had normal range of motion of his left 
elbow and wrist, there was significant atrophy of his deltoid 
muscle with marked weakness of grip in the left hand.  
Applying these facts to the aforementioned rating criteria, 
the Board finds that the 40 percent evaluation assigned 
adequately reflects the level of impairment produced by the 
veteran's left axillary nerve palsy due to severe incomplete 
paralysis.  Assignment of a 60 percent evaluation for the 
time period at issue is not warranted as the medical evidence 
shows that the veteran possessed full range of motion of his 
left elbow and does not otherwise demonstrate that there is 
complete paralysis of his left arm.

(f.)  Entitlement to an increased evaluation greater than 60 
percent for palsy of the left axillary nerve (minor upper 
extremity) with C5 and C6 nerve root dysfunction, from 
January 22, 1999.

The veteran filed a claim for a rating increase for his 
service-connected palsy of the left axillary nerve (minor 
upper extremity) with C5 and C6 nerve root dysfunction on 
January 22, 1999.  He was examined by VA in March 1999 and 
was noted to have near-complete paralysis of his left arm, 
with limited shoulder elevation and writs extension, trace 
triceps extension at the elbow with difficulty on pronation 
and supination, trace pectoralis contraction, and trace 
biceps contraction.  By rating action of July 1999, he was 
awarded a 60 percent evaluation for his neurological 
disability on the basis of complete paralysis of his minor 
upper extremity.  This is the maximum evaluation provided by 
the schedule.

The Board finds no evidence of an exceptional or unusual 
disability picture associated with the veteran's left 
axillary nerve palsy, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In this regard, although 
the veteran's complete paralysis of his left arm has limited 
his ability to perform some of the manual tasks associated 
with his career as an automobile mechanic, requiring him to 
accept a full-time position that involved less physically 
demanding duties at reduced pay, the 60 percent evaluation 
assigned to this disability adequately compensates him for 
his level of impairment.  Furthermore, the veteran is also 
service-connected for major depression (currently rated as 50 
percent disabling), diabetes mellitus (currently rated as 20 
percent disabling), and right shoulder impingement syndrome 
of his major upper extremity with C5 nerve root dysfunction 
(currently rated as 20 percent disabling).  As these 
additional disabilities also contribute to his overall level 
of occupational impairment, the Board does not find that the 
veteran's paralysis of his left arm alone produces marked 
interference with his employment that would take his case 
outside of the regular rating schedule standards.   
Therefore, the Board is not required to discuss the possible 
application of an extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(1) (2005).  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 
(1993).


ORDER

Service connection for cervical spine disability is denied.

Entitlement to an earlier effective date prior to January 22, 
1999, for a grant of service connection for major depression 
is denied.

An initial evaluation greater than 30 percent for major 
depression from January 22, 1999 to December 17, 2003 is 
denied.

An evaluation greater than 50 percent for major depression 
from December 18, 2003 is denied.

An increased evaluation greater than 40 percent for palsy of 
the left axillary nerve (minor upper extremity) with C5 and 
C6 nerve root dysfunction, from January 24, 1992 to January 
21, 1999, is denied.

An increased evaluation greater than 60 percent for palsy of 
the left axillary nerve (minor upper extremity) with C5 and 
C6 nerve root dysfunction, from January 22, 1999, is denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


